The court having been advised by counsel for relator and respondent that on April 4, 1929, a building permit was issued to build a one-family residence on the real estate involved herein; and it appearing that in this action relator sought a writ of mandamus to compel respondent to issue a permit for the erection of a "flat" building, the issues involved herein are now moot ones and it is therefore ordered and adjudged that said cause be and the same hereby is dismissed at the costs of relator, upon the authority of Miner v. Witt, 82 Ohio St. 237.
Cause dismissed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 618